



Exhibit 10.2



RESTRICTED STOCK UNIT AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) entered into as of
the grant date set forth on the attached Notice of Grant of Restricted Stock
Units and Award Agreement (the “Notice”), by and between Chesapeake Energy
Corporation, an Oklahoma corporation (the “Company”), and the participant named
on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
2014 Long Term Incentive Plan effective as of June 13, 2014, as amended from
time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant Restricted Stock Units under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan.
2.Grant of Award. The Company hereby awards to the Participant the number of
Restricted Stock Units set forth in the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”). Each Restricted Stock Unit granted
pursuant to this Award gives the Participant the right to receive payment, upon
satisfaction of the vesting conditions set forth in the Notice and this
Agreement, of one share of Common Stock in the manner set forth in Section 5
below.
3.Vesting and Forfeiture.
(a)Vesting. The Restricted Stock Units will vest in accordance with the vesting
schedule set forth in the Notice based on the Participant’s continuous
employment with or service to the Company, a Subsidiary or an Affiliated Entity.



--------------------------------------------------------------------------------






(b)Forfeiture. In the event the Participant ceases to be an Employee prior to
all Restricted Stock Units becoming vested, then any unvested Restricted Stock
Units, and any dividends related thereto, shall be absolutely forfeited on the
date of termination of service and the Participant shall have no further
interest therein of any kind whatsoever.
(c)Acceleration on Death, Disability, Retirement or Involuntary Termination.
This Award shall become fully vested upon Participant’s date of termination if
the Participant’s termination occurs by reason of Participant’s death. The
Committee may also, in its discretion, waive the vesting requirements or permit
continued vesting of the Restricted Stock Units in the event of the
Participant’s Disability or termination of service due to retirement or
involuntary termination (as determined by the Committee in its sole discretion).
4.Nontransferability of Award. A Restricted Stock Unit is not transferable other
than by will or the laws of descent and distribution. Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.
5.Payment. Payment shall be made in the form of a distribution to the
Participant of shares of Common Stock equal to the number of vested Restricted
Stock Units. Such distribution shall be made to the Participant with respect to
a Restricted Stock Unit within sixty (60) days following the vesting date of
such Restricted Stock Unit as set forth in the Notice. Provided, that, with
respect to non-409A RSUs only, in the event of accelerated vesting in accordance
with Section 3, distribution shall be made within sixty (60) days following such
accelerated vesting date.
6.Dividends. Subject to the forfeiture provisions in Section 3 herein, the
Participant shall have the right to receive dividends on unvested Restricted
Stock Units as though the Participant was a shareholder of an equivalent number
of shares of Common Stock based on record dates that occur while the Restricted
Stock Units remain unvested under this Agreement. The Company will transmit such
dividends, net of required taxes pursuant to Section 7, to or for the account of
Participant in such manner as the Company determines; provided that the
Participant is an Employee as of the dividend payment date.
7.Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
Restricted Stock Units. Required withholding taxes as determined by the Company
associated with this Award must be paid in cash. Provided, however, the
Committee may require the Participant to pay such withholding taxes by directing
the Company to withhold from the Award the number of shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of
required withholding taxes. The Company in its sole

2



--------------------------------------------------------------------------------




discretion may also withhold any required taxes from dividends paid on the
Restricted Stock Units.
8.Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.
9.Securities Law Restrictions. Payment of this Award shall not be made in shares
of Common Stock unless such issuance is in compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant at the time of payment and as a condition imposed by
the Company, shall represent, warrant and agree that the shares of Common Stock
subject to the Award are being acquired for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.
10.
Protection of Business.

(a)    Non-Solicitation. Participant covenants that during the term of his/her
employment and for an eighteen (18) month period immediately following the
termination of his/her employment for whatever reason, Participant will neither
directly nor indirectly induce or attempt to induce any employee of the Company
to terminate his or her employment to go to work for any other entity or third
party. Participant further agrees that during his/her employment hereunder, and
for a period of one (1) year thereafter, Participant shall not directly solicit
or contact any established client or customer of the Company with a view to
inducing or encouraging such established client or customer to discontinue or
curtail any business relationship with the Company. Participant further agrees
that he/she will not directly request or advise any established clients,
customers or suppliers of the Company to withdraw, curtail or cancel their
business with the Company.
(b)    Non-Disclosure of Confidential and Proprietary Information. Participant
recognizes that, as a result of his/her employment, he/she will have access to
confidential information, trade secrets, proprietary methods and other data
which is the property of and integral to the operation and success of the
Company and therefore agrees to be bound by the provisions of this Agreement,
which the parties agree and acknowledge to be reasonable. Participant
acknowledges that he/she will obtain unique benefits from his/her employment and
the provisions contained in this Agreement are reasonably necessary to protect
the Company’s legitimate business interests, which include, among other things,
the substantial relationships between the Company and its clients, referral
sources, employees, customers and vendors as well as the goodwill established
with these parties over a protracted period of time. Participant agrees that

3



--------------------------------------------------------------------------------




he/she will not divulge to any person; use to the detriment of the Company; or
use in any business competitive with or similar to any business of the Company,
any of the Company’s trade secrets and/or the Company’s confidential and
proprietary information at any time during the term of Participant’s employment
or thereafter. A trade secret shall include any formula, pattern, device or
compilation of information used by the Company in its business. Trade secrets as
well as confidential and proprietary information shall also include, without
limitation, internal well valuations, compilation of documents necessary to
prepare well valuations, geological data and interpretation of geological data
obtained, expectations concerning well profitability, production information,
test results, economic projections, financial reports, income statements,
balance sheets, general ledgers, accounts receivable, business plans, contracts
with customers, suppliers and affiliated companies, the identity of customers
and suppliers, and information reflecting their interests, preferences,
credit-worthiness, risk characteristics, likely receptivity to solicitation for
participation in various transactions, as well as any other business information
obtained by Participant, during the course of employment.
11.Participant Misconduct; Compensation Recovery.
(a)    Notwithstanding anything in the Plan or this Agreement to the contrary,
the Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of this Agreement,
employment agreements, confidentiality or other proprietary matters) or any
activity of the Participant in competition with the business of the Company or
any Subsidiary or Affiliated Entity, the Award may be cancelled, in whole or in
part, whether or not vested. The determination of whether the Participant has
engaged in a serious breach of conduct or any activity in competition with the
business of the Company or any Subsidiary or Affiliated Entity shall be
determined by the Committee in good faith and in its sole discretion.
(b)    The Award made pursuant to this Agreement is subject to recovery pursuant
to the Company’s compensation recovery policy then in effect. To the extent
required by applicable laws, rules, regulations or securities exchange listing
requirements and the Company’s compensation recovery policy then in effect, the
Company shall have the right, and shall take all actions necessary, to recover
cash or shares of Common Stock paid to the Participant pursuant to this Award.
12.Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.
13.Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,

4



--------------------------------------------------------------------------------




successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
14.Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
15.Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.
16.Code Section 409A.
(a)    General. This Agreement and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, Code Section 409A. The Agreement and
all Awards shall be administered, interpreted, and construed in a manner
consistent with Code Section 409A or an exemption therefrom. Should any
provision of the Plan, the Agreement or any Award hereunder be found not to
comply with, or otherwise be exempt from, the provisions of Code Section 409A,
such provision shall be modified and given effect (retroactively if necessary),
in the sole discretion of the Committee, and without the consent of the
Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Plan comply with Code Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Code Section 409A.
(b)    Restrictions on 409A RSUs. Other provisions of this Agreement
notwithstanding, in the case of any Restricted Stock Units that constitute a
“deferral of compensation” under Code Section 409A (“409A RSUs”), the following
restrictions shall apply:
(i)Separation from Service. Any payment in settlement of the 409A RSUs that is
triggered by a termination of employment hereunder will occur only at such time
as Participant has had a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).
(ii)Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs if
the following four conditions exist:
1.The Participant has a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h));
2.A payment is triggered by the separation from service (but not due to death);

5



--------------------------------------------------------------------------------






3.The Participant is a “specified employee” under Code Section 409A; and
4.The payment in settlement of the 409A RSUs would otherwise occur within six
months after the separation from service.
If the six-month delay rule applies, payment in settlement of 409A RSUs shall
instead occur on the first business day after the date that is six months
following the Participant’s separation from service (or death, if earlier), with
interest from the date such payment would otherwise have been made at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment. During the six-month delay period,
accelerated payment will be permitted in the event of the Participant’s death
and for no other reason (including no acceleration upon a Change of Control)
except to the extent permitted under Code Section 409A.
(iii)Change of Control Rule. Any payment in settlement of 409A RSUs triggered by
a Change of Control will be made only if, in connection with the Change of
Control, there occurs a change in the ownership of the Company, a change in the
effective control of the Company, or a change in ownership of a substantial
portion of the assets of the Company as all such terms are defined in Treasury
Regulation Section 1.409A-3(i)(5). In the event payment in settlement of 409A
RSUs is not allowed by operation of this subparagraph (iii), the payment in
settlement of the 409A RSUs will be made within sixty (60) days of the earlier
to occur of (A) the applicable vesting date set forth in the Notice regardless
of the fact that vesting has been accelerated under the Agreement as a result of
the Change of Control, or (B) the occurrence of a permissible time or event that
could trigger a payment without violating Code Section 409A.
(c)    Other Compliance Provisions. The following provisions apply to Restricted
Stock Units (including, if so specified, non-409A RSUs):
(i)    The settlement of 409A RSUs may not be accelerated by the Company except
to the extent permitted under Code Section 409A.
(ii)    Any restriction imposed on 409A RSUs hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a “deferral of compensation”
under Code Section 409A.
(iii)    If any mandatory term required for 409A RSUs or non-409A RSUs to avoid
tax penalties under Code Section 409A is not otherwise explicitly provided under
this document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein.
(iv)    Each vesting tranche of Restricted Stock Units set forth in the Notice
shall be deemed a separate payment for purposes of Code Section 409A.

6



--------------------------------------------------------------------------------




Notice of Grant of Restricted Stock Units and Award Agreement




Chesapeake Energy Corporation
6100 North Western Avenue
Oklahoma City, OK 73118
ID: 73-1395733


 
 
 
<NAME>
Award Number:
____________________
<ADDRESS>
Plan:
2014 LTIP
<ADDRESS>
ID:
____________________
 
 
 





Effective <date>, you have been granted an award of <number> Restricted Stock
Units.  These Restricted Stock Units will vest on the date(s) shown below.


The current total value of the award is $_____________.


The Award will vest in increments on the vesting date(s) shown.
 
Restricted Stock Units
Vesting Date
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 



By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's 2014 Long Term Incentive Plan as amended and the Award Agreement, all
of which are attached and made a part of this document.


By: _______________________________
_________________________________
      Chesapeake Energy Corporation
Participant
 
 
Date: ______________________________
Date: ____________________________
 
 


7

